Omitting the formal parts, the defendant was charged in the court below with:
"did then and there wilfully, unlawfully and maliciously conduct and carry on a certain game played with dice known as craps, for money and other representatives of value, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of Wyoming. * * * *
                                SECOND COUNT
* * * * did then and there wilfully, unlawfully and maliciously permit a certain game played with dice known as craps, for money and other representatives of value, to be played, conducted, dealt and carried on in a building *Page 359 
known and described as 254 South Center Street, in the City of Casper, Natrona County, Wyoming, which said building was then and there occupied by Wes Middleton."
Upon trial, the defendant was found guilty upon both counts as charged in the information. The case is here before us upon proceeding in error, and the only questions presented as the record now stands are whether or not the information alleges crimes sufficient to sustain the verdict, and whether or not the judgment should be modified and entered only upon one count.
The sufficiency of the information charging gambling under our statute was discussed in State v. Tobin, 31 Wyo. 355, 226 P. 681.
We do not understand that the assignments of error raise the point, and neither are we called upon to decide, whether or not to merely play a gambling game is a violation of the statute.
If the defendant permitted or conducted the game as owner or as an employee, he would be equally guilty. If the information is not in proper form, a motion to quash should have been made. State v. Tobin, supra. In fact, under a similar, if not identical, statute, the Penal Code of California, Section 330, it was held that:
"It was not material that an information (which charged that the defendant `did willfully and unlawfully carry on and conduct a certain game of tan, then and there played for money,' etc) should have stated that he did so as employee or owner of such game." People v. Sam Lung,70 Cal. 515, 11 P. 673.
The allegations in the first count of the information that defendant did conduct, carry on a certain game, etc., or as in the second count of the information, did permit a certain game, etc., is sufficient to show that the defendant was not a mere player, but rather that he was *Page 360 
the owner or an employee in charge of the game. The purpose of the statute is to declare an employee who permits any of the acts prohibited as equally guilty with the owner. There are many cases on the subject. See People v. Sam Lung, supra; 13 C.J. 1018; Ex parte Ah Hem, 53 Cal. 246; Johnson v. State, 10 Okla. Cr. Ct. of Appeals, 597, 140 P. 622; State v. Wakely, 43 Mont. 427, 117 P. 95; Tucker v. State, 17 Okla. Cr. Ct. of Appeals, 580, 191 P. 201; State v. Tudor, 47 Mont. 185, 131 P. 632.
We are, therefore, convinced that the information in this case alleges a crime sufficient to sustain a verdict.
That brings us to the question: Should the judgment be modified and entered only upon one count? While there may be some doubt on the question, we shall resolve the doubt in defendant's favor, and think it sufficiently appears from the record before us that while the defendant was informed against in two separate counts, the whole matter was involved in one transaction, presenting a point just like that in Tobin v. State, 31 Wyo. 355. 226 P. 681, and therefore the judgment should be modified so that sentence can be pronounced upon one count, and, the penalties being the same under either, it is immaterial upon which count sentence is pronounced.
A motion was made herein for the return of certain money introduced in evidence in the trial of this case. As we understand it, a similar motion had previously been made in the lower court, but that the lower court refused to pass upon the motion for the reason that it conceived that it had no jurisdiction in the matter in view of the appeal of the case pending in this court. Inasmuch, however, that the cause will be remanded to the district court, the question of jurisdiction in the lower court will no longer be involved, and it, accordingly, can pass upon such motion, so as to obviate the necessity of this court doing so. *Page 361 
The judgment will therefore be modified and the case remanded to the District Court, so that the defendant may be re-sentenced in accordance with the view herein expressed.
Modified and Remanded.
BLUME, Chief Justice, and RINER, District Judge, concur.